 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

United States of America, )  CR-17-322-PHX-GMS
)
10 Plaintiff, )
) ORDER OF DETENTION
11 || vs. )
)
12 || Brandon Hoya Noriega, )
)
13 Defendant. )
)
14 )
15 Defendant appeared before this Court on a Petition for Revocation of Supervised

16 || Release. The issue of detention was submitted to the Court. The Court considered the
17 || Petition and file in determining whether defendant should be released on conditions set by
18 || the Court.

19 The Court finds that defendant has failed to carry his burden of establishing by clear
29 || and convincing evidence that he does not pose a serious flight risk or danger to any other
21 || person or to the community pursuant to Rule 32.1(a)(6), Federal Rules of Criminal
2 || Procedure.

23 IT IS THEREFORE ORDERED that defendant be detained pending further
74 || proceedings.

25 DATED this 23rd day of July, 2019.

ages eas © JL.

Jacki L. Ireland for Michelle H. Burns,
28 United States Magistrate Judge

26
ah

 

 

 
